Citation Nr: 0403372	
Decision Date: 02/06/04    Archive Date: 02/11/04	

DOCKET NO.  00-13 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a chronic acquired psychiatric disability, classified for 
rating purposes as anxiety neurosis with depressive features 
and inadequate personality and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  
His awards and medal include the Purple Heart Medal, received 
for wounds sustained in action in Vietnam as a combat 
infantryman.

This appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.

A review of the evidence of record discloses that by rating 
decision dated in February 2000, a 30 percent disability 
rating was confirmed and continued for anxiety neurosis with 
depressive features and inadequate personality.  Service 
connection for PTSD was granted.  The veteran's psychiatric 
disability then became classified for rating purposes as 
anxiety neurosis with depressive features and inadequate 
personality and PTSD.  The disability rating was increased 
from 30 percent to 50 percent, effective September 13, 1999.


REMAND

At the November 2003 videoconference hearing before the 
undersigned, the veteran testified that he was being seen 
every six months for psychiatric treatment and evaluation at 
the VA Outpatient Clinic in Tulsa, Oklahoma.  However, a 
review of the evidence of record discloses no medical records 
dated subsequent to 2001.  Accordingly, the RO should obtain 
relevant VA records dated thereafter.  This action is 
required not only by the Veterans Claims Assistance Act of 
2000 (VCAA), but also by the United States Court of Appeals 
for Veterans Claims (Court).  VA is deemed to have 
constructive knowledge of documents that are generated by VA 
agents or employees, including VA physicians.  Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613; see also Dunn v. West, 11 Vet. 
App. 462, 466 (1998) (when outstanding VA records could be 
determinative of the claim, a remand for readjudication is in 
order).

Recently associated with the claims folder were reports of 
visits by the veteran at the Tulsa, Oklahoma Vet Center.  
However, these records were dated in 2000 and 2001.  The 
report of an October 2001 visit indicated the veteran had 
attended only six sessions and had a driving problem to get 
to the center.  A notation was made that the case was closed.

The VCAA provides that VA must provide a medical examination 
or opinion if such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A) (West 2002); see 
also Green v. Derwinski, 1 Vet. App. 121 (1991) (VA's duty to 
assist includes affording a claimant a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment).  The Court 
has said that the medical examination provided by VA must be 
thorough and contemporaneous, one that is fully informed, and 
takes into account the records of prior examination and 
treatment.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran was accorded an authorized examination in July 
2001.  The veteran's medical records were not available for 
review.  The examination was focused on the veteran's PTSD.  
The Board believes that a more current and thorough 
examination would be helpful, after first associating with 
the claims file all the records of current treatment as yet 
outstanding.  

The Board notes that the VCAA requires VA to notify a 
claimant and the claimant's representative of any information 
and any medical and lay evidence that is necessary to 
substantiate the claim.  The notice must indicate what 
evidence the claimant is finally responsible for obtaining 
and what evidence VA will attempt to obtain on the claimant's 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) and Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  In this particular case, such notification to the 
veteran has not met the standard required under the 
Quartuccio and Charles cases.  Therefore, this violation of 
due process must be addressed before the Board can move 
forward with the claim.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim, to include 
records of treatment at any private or VA 
facility from 2001 through the present.  
Particular efforts should be made to 
ascertain whether there are records for 
the appellant with the VA Outpatient 
Clinic in Tulsa, Oklahoma.  The RO should 
attempt to procure copies of all records 
that have not been previously obtained.  
The RO must document in the claims file 
all attempts to secure this evidence.

2.  The RO should then schedule a 
psychiatric examination of the veteran by 
an appropriate specialist for the purpose 
of determining the current nature and 
extent of impairment attributable to the 
veteran's service-connected psychiatric 
disorder.  The claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All appropriate 
studies are to be performed.  The 
examiner should describe the impact of 
the psychiatric symptomatology on the 
veteran's ability to function.  A global 
assessment of functioning score should be 
provided.  Any and all opinions expressed 
must be accompanied by a complete 
rationale.  

3.  The RO should follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to notice 
and development.  Following such 
development, the RO should review and 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examination requested in this REMAND is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for any scheduled examination could result 
in a denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




